DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III drawn to Figs. 8 and 9 in the reply filed on 2/15/2021 is acknowledged.  The traversal is on the ground(s) that the search can be made without a serious burden.  This is not found persuasive because the different species have multiple structural differences shown in the figures including those listed in the Election Requirement filed 12/15/2020. These differences between the species are more numerous than those listed for each species in Applicant’s Remarks and would require employing different search strategies or search queries such as: 
Species I would require search queries including text strings such as “((flow air) with (passage channel)) with (between near2 ((adjacent adjoin$3)) near2 (premixer injector)) with ((upstream forward) near2 (inlet entry)” and “(parallel near2 lip) near3 (form$3 defin$3) near3 (inlet entry) near3 (passage channel pathway)” which would not be used for Species II and Species III, since only Species I has parallel lips between adjacent premixers with one lip extending from the outboard wall of one premixer and a parallel lip extending from the inboard wall of the adjacent premixer, with a passage defined by and between the parallel lips; and 
Species II would require search queries including text strings “(three adj premixer) and (((outermost outer outward$4) near2 (premixer injector)) with ((angl$2 .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 6-7, 14, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/15/2021.  Applicant stated claims 1-5, 8-16, and 19-22 as being drawn to Species III. However, claims 3 and 14 do not read on Species III since the premixer fairing 528 being the lip extending from the outboard wall portion for claims 2 and 13, from which claims 3 and 14, respectively depend. As seen in Fig. 8, this lip is not convexly curved in the same direction as the outboard wall but rather is straight.  
Claims 1-2, 4-5, 8-13, 15-16, and 19-22 are currently being examined. Claims 1-2, 4-5, 8, 10, 12-13, 15-16, 19, and 21 are generic. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one ring of premixers” of claim 1, “the premixers are arranged in two or more radially adjacent rings” of claim 4, “three rings of premixers” of claim 10, and “at least two concentric annular domes; each dome including an annular array of premixers” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4-5, 8-9, 11-12, 15-16 and 19-20 are objected to because of the following informalities:  
Claim 1 recites “the axis of symmetry” in line 7 which should be – the central axis --;
Claims 1, 9, 12 and 20 all recite “an oblique angle” which could mean the oblique angle is the same or different in the dependent claims 9 and 20, so to clarify the recitation should be 
in claims 1 and 12 – a first oblique angle – and in claims 9 and 20 -- a second oblique angle – ;
Claim 4 recites “axially adjacent rings” in line 2 which should be – radially adjacent rings --, and recites “an outboard portion” in lines 3-4 which should be -- an outboard wall portion –;
Claims 5 and 16 each recite “convexly curved in the same direction as the inboard wall portion” in lines 1-2 which should be --  concavely curved in a same direction as the inboard wall portion –as set forth in Fig. 8 and para. 64 of the specification;
Claims 8 and 19 each recite “a radially inboard portion and a radially outboard portion” in lines 2-3 which should be – the inboard wall portion and the outboard wall portion --, and recites “the radially inboard portion” in line 4 which should be -- the 
Claim 11, line 1, “additional” should be deleted;
Claim 12, line 5 ,“and” should be deleted– domed end --, and line 10 “ones of the two or more” should be deleted; and 
Claim 15, lines 2-3, --wall—should be inserted between “an outboard” and  “portion”, and in line 4 –“wall” should be –walls--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  claim 22 depends from claim 23, however there is no claim 23 in the instant application. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 22 has not been further treated on the merit thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-13, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekstedt et al. (5323604).

    PNG
    media_image1.png
    662
    859
    media_image1.png
    Greyscale

Regarding independent claims 1 and 12, Ekstedt discloses:
claim 1: a premixer assembly (50, 48 and 52 in Figs. 4 and 5) for a combustor (25 Fig. 2), comprising: at least one ring of premixers (Fig. 7 and 8 show views of a section of three radial rings with openings for the premixers),
claim 12: a combustor (25 Fig. 2; Col 4 lines 3-11) for a gas turbine engine (Fig. 1), comprising: an annular inner liner (33 Fig. 2; Col 4 lines 3-11); an annular outer liner (31 Fig. 2; Col 4 lines 3-11) spaced apart from the inner liner (31 is spaced apart from 33 to define the combustion chamber 29; Col 4 lines 3-11); a domed end (35 in Fig. 2; Col 4 lines 3-11) disposed at an upstream end of the inner and outer liners (domed end 35 is at upstream end of combustor 25 in Fig. 2 which is the end near diffuser 46 and the downstream end is near turbine nozzle 90), the domed end including at least two concentric annular domes (dome end 35 includes three separate radial domes, outer dome 37, middle dome 39, and inner dome 41 in Fig. 2 and per Col 4 lines 3-11 and Figs. 7 and 8 show a section of the concentric domes and their openings for premixers); each dome including an annular array of premixers (a plurality of premixers are shown in Figs. 4 and 5, and in Figs. 7 and 8 sections of three annular arrays of openings for the premixers are shown), and wherein intermediate passages (labeled in annotated Fig. 4) are defined between adjacent ones of the two or more premixers;
both claims 1 and 12: each premixer having a central axis (labeled in annotated Fig. 4), an annular peripheral wall (labeled in annotated Fig. 4) surrounding a centerbody (labeled in annotated Fig. 4; annular peripheral wall surrounding the centerbody also shown in Fig. 5), and at least one swirler (labeled in annotated Fig. 4) disposed between the centerbody and the peripheral wall (as shown in Figs. 4 and 5), wherein the peripheral wall defines an inlet area (labeled in annotated Fig. 4) of the premixer; and a lip (labeled in annotated Fig. 4) extending forward (forward and aft directions are labeled in annotated Fig. 4) along the central axis from the peripheral wall, the lip extending at an oblique angle (as shown in annotated Fig. 4, the labeled lip extends in the forward direction at an oblique angle to the central axis) to the axis of symmetry (claim 1) corresponding central axis (claim 12).

Regarding claims 2 and 13, Ekstedt discloses all that is claimed in claims 1 and 12, respectively, discussed above, and further discloses wherein: 
claim 2: the peripheral wall (shown in annotated Fig. 4 and the annular peripheral wall is also shown in Fig. 5)
claim 13: each of the peripheral walls (each of the three premixers has an annular peripheral wall as labeled on the outermost premixer in annotated Fig. 4 and the annular peripheral walls for the three premixers are also shown in Fig. 5)
both claims 2 and 13: includes an inboard wall portion (labeled in annotated Fig. 4) and an outboard wall portion (labeled in annotated Fig. 4); and the lip extends from the outboard wall portion of the peripheral wall (as shown in annotated Fig. 4).
 

    PNG
    media_image2.png
    783
    814
    media_image2.png
    Greyscale

	Regarding claim 19, Ekstedt discloses all that is claimed in claim 12, discussed above, and further discloses wherein: each of the peripheral walls includes a radially inboard portion (labeled in annotated Fig. 4-A) and a radially outboard portion (labeled in annotated Fig. 4-A); a fairing (fairing between 50 and 48 labeled in annotated Fig. 4-A) interconnects the radially inboard portion of a first one of the peripheral walls (labeled in annotated Fig. 4-A of premixer 50) to a radially outboard wall portion of a second one of the peripheral walls (labeled in annotated Fig. 4-A of premixer 48) that is adjacent the first one of the peripheral walls (peripheral wall of 50 is adjacent to peripheral wall of 48), such that the fairing blocks off the intermediate passage between the two peripheral walls (fairing between 50 and 48 blocks off the intermediate passage between 50 and 48 as labeled in annotated Fig. 4-A).

Regarding claim 21, Ekstedt discloses all that is claimed in claim 19, discussed above, and further discloses wherein: there are three premixers (50, 48, 52 in Figs. 4 and 5) defining two intermediate passages (as labeled in annotated Fig. 4-A, an intermediate passage is defined between 50 and 48 and another is defined between 48 and 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ekstedt in view of Dean et al. (5899075).
Regarding claim 11, Ekstedt discloses all that is claimed in claim 1 discussed above, but does not disclose one or more additional fluid injection holes disposed in the lip.
Dean teaches a combustor with a premixer (Fig. 1). Dean teaches one or more additional fluid injection holes (fuel injection opening 152 in Fig. 3; Col 3 lines 60-64) disposed in a lip (in Fig. 1 of Dean a lip extends from the radially outer portion of the peripheral wall of the premixer 24 similar to the lip in annotated Fig. 2 in Ekstedt. The location of 152 in Fig. 3 of Dean is similar to the location of the injection hole 548 in premixer 512B which is aft of the leading edge 530 of the lip of fairing 528 in Fig. 9 of the instant application.)
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the premixer assembly of Ekstedt to include one or more fluid injection holes disposed in the lip as taught by Dean to inject fuel upstream of the swirler vanes and correspondingly upstream of the pressure drop of the swirlers  to provide a longer mixing path for fuel/air mixing and to provide reduced feedback to combustor noise as the fuel is injected upstream of the swirler vanes, and these vanes impede the transmission of noise from the combustor. Combustion dynamics (pressure oscillations driven by combustion) are increased by the responding oscillations in fuel flows. By sheltering the fuel injection from the combustor pressure oscillations, the fuel oscillations that drive combustion dynamics are reduced. The blockage created by the swirler vanes reduces the level of combustion driven pressure oscillations observed upstream of the swirl vanes. By injecting the fuel upstream of the swirl vanes, because of the reduced pressure oscillations in that region, the fuel flow oscillations are also reduced. (Dean Col 3 lines 65-67 to Col 4 lines 16)


Claims 1-2, 4-5, 8, 10, 12-13, 15-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al. (5630319) in view of Kastl et al. (5237820).

    PNG
    media_image3.png
    769
    745
    media_image3.png
    Greyscale

Regarding independent claims 1 and 12, Schilling discloses:
claim 1: a premixer assembly (3 premixer assemblies are labeled in annotated Fig. 2 as P1, P2 and P3) for a combustor (25 Fig. 2; Col 2 lines 26-28), comprising: at least one ring of premixers (three separate radial domes 37, 39 and 41 include a plurality of circumferentially spaced openings for receiving mixers for mixing air and fuel prior to entry into combustion chamber 29 is interpreted as there are 3 rings of premixers where a mixer mixing prior to combustion is a premixer; Col 2 line 64-68),
claim 12: a combustor (25 Fig. 2; Col 2 lines 26-28) for a gas turbine engine (Col 1 lines 7-9), comprising: an annular inner liner (33 Fig. 2); an annular outer liner (31 Fig. 2) spaced apart from the inner liner (31 is spaced apart from 33 to define the combustion chamber 29; Col 2 lines 46-50); a domed end (35 in Fig. 2; Col 2 lines 50-53) disposed at an upstream end of the inner and outer liners (domed end 35 is at upstream end of combustor 25 in Fig. 2), the domed end including at least two concentric annular domes (dome end 35 includes three separate radial domes, outer dome 37, middle dome 39, and inner dome 41 in Fig. 2 and per Col 2 lines 50-53); each dome including an annular array of premixers (three separate radial domes 37, 39 and 41 include a plurality of circumferentially spaced openings for receiving mixers for mixing air and fuel prior to entry into combustion chamber 29 is interpreted as there are 3 annular arrays of premixers where a mixer mixing prior to combustion is a premixer; Col 2 line 64-68; in annotated Fig. 2 the premixers are labeled P1, P2 and P3), and wherein intermediate passages (labeled in annotated Fig. 2) are defined between adjacent ones of the two or more premixers (intermediate passages are between adjacent premixers P1 and P2, and between adjacent premixers P2 and P3);
both claims 1 and 12: each premixer (P1 of outboard ring of premixers, claim 1; P1, P2, and P3 of three annular arrays of premixers, claim 12) having a central axis (labeled in annotated Fig. 2), an annular peripheral wall (labeled in annotated Fig. 2) surrounding a centerbody (labeled in annotated Fig. 2), and at least one swirler (labeled in annotated Fig. 2) disposed between the centerbody and the peripheral wall (as shown in Fig. 2), wherein the peripheral wall defines an inlet area (labeled in annotated Fig. 2) of the premixer (claim 1) corresponding premixer (claim 12).
Schilling does not disclose in the embodiment shown in Fig. 2, a lip extending forward along the central axis from the peripheral wall ( at least one of the peripheral walls, claim 12), the lip extending at an oblique angle to the axis of symmetry (corresponding central axis, claim 12).

    PNG
    media_image4.png
    817
    719
    media_image4.png
    Greyscale

Kastl teaches a combustion apparatus for a gas turbine engine (Col 3 lines 6-10) with a double annular configuration dome assembly (Col 3 lines 30-37). Kastl teaches a lip (labeled in annotated Fig. 1 and shown in Fig. 2 as the structure including elements 80, 68 and 78 of 54) extending forward along the central axis from a peripheral wall (as shown in annotated Fig. 1), the lip extending at an oblique angle to the central axis (as shown in annotated Fig. 1). The lip can extend from either an inboard peripheral wall (figure 2) or an outboard peripheral wall (figure 2A).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to add a lip extending forward along the central axis from a peripheral wall portion of the P1 premixer of Schilling and at an oblique angle to the central axis as taught by Kastl to provide additional blockage and turn part of the airflow from a diffuser radially outward to prevent spillage into the outer passage of the combustor and to simultaneously decelerate flow and pressurize the outer dome (Kastl Col 4 lines 25-32 and 40-44).


    PNG
    media_image5.png
    826
    767
    media_image5.png
    Greyscale

Regarding claims 2 and 13, the at least one ring of premixers in claim 1 is the ring of P2 premixers of Schilling in annotated Fig. 1; and the at least one of the peripheral walls in claim 12 is of the P2 premixer of Schilling in annotated Fig. 1; and the lip of claims 1 and 12 is interpreted as that shown in Fig. 2A of Kastl extending from the radially outboard portion of the peripheral wall of the radially inner premixer, the location shown above in annotated Fig. 1-A. 


Regarding claims 4 and 15, Schilling in view of Kastl teaches all that is claimed in claims 1 and 12, respectively, discussed above, and Schilling further discloses wherein: 
claim 4 only: the premixers are arranged in two or more axially adjacent rings (three radially adjacent rings, a first ring of P1 premixers, a second ring of P2 premixers and a third ring of P3 premixers as labeled in annotated Fig. 2);
claims 4 and 15: each of the peripheral walls (P1, P2 and P3 each have an annular peripheral wall as shown in annotated Fig. 2) includes an inboard wall portion (labeled in annotated Fig. 2) and an outboard wall portion (labeled in annotated Fig. 2), the at least one ring of premixers in claim 1 is the ring of P2 premixers of Schilling in annotated Fig. 1; and the at least one of the peripheral walls in claim 12 is of the P2 premixer of Schilling in annotated Fig. 1; and the lip of claims 1 and 12 is interpreted as that shown in Fig. 2 of Kastl extending from the radially inboard portion of the peripheral wall of the radially inner premixer.


Regarding claims 5 and 16, Schilling in view of Kastl teaches all that is claimed in claims 4 and 15, respectively, discussed above, but does not teach as discussed so far wherein the lip is convexly curved in the same direction as the inboard wall portion.
Kastl further teaches the lip in annotated Fig. 1 is concavely curved radially outward which can also be seen in the view in Fig. 2 and the peripheral wall labeled in annotated Fig. 1 is concavely curved radially outward. The inboard wall portion of the P1 premixer of Schilling is also concavely curved radially outward. Concavely curved radially outward is interpreted in light of Specification para. 64 and Figs. 8 and 9 of the instant application.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the lip in the invention of Schilling in view of Kastl be concavely curved in the same direction as the inboard wall portion as taught by Kastl for providing additional blockage area and to turn part of the airflow radially outward to prevent spillage into the outer passage of the combustor (Kastl Col 4 lines 25-32).

Regarding claims 8 and 19, Schilling in view of Kastl teaches all that is claimed in claims 4 and 12, respectively, discussed above, and Schilling further discloses wherein: 
each of the peripheral walls (of P1, P2 and P3 premixers) includes a radially inboard portion (labeled in annotated Fig. 2) and a radially outboard portion (labeled in annotated Fig. 2); a fairing (the fairing between P1 and P2 labeled in annotated Fig. 2) interconnects the radially inboard portion of a first one of the peripheral walls (inboard portion of peripheral wall of P1 in annotated Fig. 2) to a radially outboard wall portion of a second one of the peripheral walls (outboard portion of peripheral wall of P2 in annotated Fig. 2) that is adjacent the first one of the peripheral walls (peripheral wall of P1 is adjacent to peripheral wall of P2 and a fairing interconnects them as shown in annotated Fig. 2), such that the fairing blocks off an intermediate passage (labeled in annotated Fig. 2) between the two peripheral walls (the fairing between P1 and P2 blocks off the intermediate passage between P1 and P2 in annotated Fig. 2).

Regarding claims 10 and 21, Schilling in view of Kastl teaches all that is claimed in claims 8 and 19, respectively, discussed above, and Schilling further discloses wherein there are 
claim 10: three rings of premixers (ring of P1, ring of P2 and ring of P3 premixers in annotated Fig. 2) 
claim 21: three premixers (P1, P2 and P3 in annotated Fig. 2)
both claims 10 and 21: defining two intermediate passages therebetween (as labeled in annotated Fig. 2 an intermediate passage is defined between P1 and P2 and another is defined between P2 and P3). 
	
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor fairly render obvious:
“wherein the fairing extends at an oblique angle to the central axis so as to cross at least a portion of a forward projection of the inlet area of one of first and second peripheral walls.”  In Ekstedt, Schilling or Kastl, a fairing does not extend at an oblique angle and cross a portion of the inlet area of one of the premixers connected by the fairing and it would not be obvious to add this feature to any of the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Angel et al. 6141967 teaches a premixer with fuel injection holes in the centerbody (see Fig. 3).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741